DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23, 24, 26-34, 36-38, and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 23, the prior art does not disclose or render obvious a torsional damper arrangement comprising the combination of features including a momentum start clutch which is an inclined bevel friction clutch includes an actuation device that is part of a flywheel mass of the damper.
With reference to each of claim 31 and 43, the prior art does not disclose or render obvious a torsional damper arrangement comprising the combination of features including “wherein the at least two actuation pistons are arranged on opposite sides of the intermediate wall.” A momentum start clutch could include two pistons however placing these two pistons on opposite sides of a wall of the housing would not have been an obvious placement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/STACEY A FLUHART/Primary Examiner, Art Unit 3659